EXHIBIT (A) FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF RESOURCE REAL ESTATE INVESTORS 6, L.P. TABLE OF CONTENTS Section No. Description Page Section No. Description Page I. DEFINITION OF TERMS X POWERS AND LIABILITIES OF LIMITED 1.01Defined Terms 1 PARTNERS 10.01Absence of Control Over Partnership II. FORMATION Business 25 2.01Formation of Partnership 12 10.02Limited Liability 25 III. NAME XI. DISTRIBUTIONS AND ALLOCATIONS 3.01Name 12 11.01Distribution of Distributable Cash from Operations 25 IV. PLACES OF BUSINESS 11.02Distribution of Distributable Cash from 4.01Registered Agent and Office 12 Capital Transactions 26 4.02Principal Place of Business 12 11.03Allocations of Income and Loss 26 4.03Other Places of Business 12 11.04Special Allocations 27 4.04Amendments 12 11.05Distributions and Allocations Among the Limited Partners 28 V. NAMES AND ADDRESSES OF PARTNERS 11.06Tax Allocations:Code Section 704(c); 5.01Names and Addresses of Partners Revaluations 29 11.07No Distributions in Kind 29 VI PURPOSE AND OBJECTIVE 11.08Partnership Entitled to Withhold 29 6.01Purpose 13 XII. WITHDRAWAL OF THE GENERAL VII. DURATION PARTNER 7.01Term 14 12.01Withdrawal of the General Partner 30 VIII. PARTNERS AND CAPITAL XIII. TRANSFER OF UNITS 8.01Partners and Capital 14 13.01Withdrawal of a Limited Partners 31 8.02Limited Partners 14 13.02Limitations on Assignments 32 8.03Partnership Capital 16 13.03Substitution 32 8.04Capital Accounts 16 13.04Status of an Assigning Limited Partner 32 8.05Additional Capital Contributions 17 13.05Limited Right of Presentment for 32 8.06Loans by Partners 18 Redemption of Units 8.07No Right to Return of Capital 18 XIV. DISSOLUTION AND WINDING-UP IX. POWERS, RIGHTS AND DUTIES OF 14.01Events Causing Dissolution 34 GENERAL PARTNER 14.02Winding Up of the Partnership; Capital 35 9.01Extent of Powers and Duties 18 Contribution by the General Partners on 9.02Delegation of Powers 20 Dissolution 9.03Reliance by Third Parties 20 14.03Application of Liquidation Proceeds on 36 9.04Limitations on the Exercise of Powers of Dissolution General Partner 20 14.04No Recourse Against Other Partners 36 9.05Limitation on Liability of General Partner and its Affiliates; Indemnification 21 XV. FISCAL MATTERS 9.06Compensation of the General Partner and 15.01Title to the Real Estate Investment and its Affiliates 21 Bank Accounts 37 9.07Partnership Expenses 24 15.02Partnership Books and Records 37 9.08Other Interests of the General Partner and 15.03Financial Books and Accounting 38 Allocation of Business Opportunities 25 15.04Fiscal Year 38 15.05Reports 38 15.06Tax Returns and Tax Information 39 i Section No. Description Page Section No. Description Page 15.07Accounting Decisions 39 15.08Federal Tax Election 39 15.09Tax Matters Partner 40 XVI. VOTING RIGHTS OF THE LIMITED PARTNERS 16.01Voting Rights of the Limited Partners 41 16.02Limitations on Action by the Limited Partners 41 XVII. AMENDMENTS 17.01Amendments by the General Partner 42 17.02Amendments by the Limited Partners 42 XVIII. POWER OF ATTORNEY 18.01Appointment of Attorney-in-Fact 42 18.02Deemed Unanimous Consent of the Limited Partners 43 18.03Power Coupled With an Interest 43 XIX. GENERAL PROVISIONS 19.01Notices, Approvals and Consents 44 19.02Further Assurances 44 19.03Captions 44 19.04Binding Effect 44 19.05Severability 44 19.06Integration 45 19.07Applicable Law 45 19.08Counterparts 45 19.09Creditors 45 19.10Successors and Assigns 45 19.11Waiver of Action for Partition 45 EXHIBIT (A) – Form of Subscription Agreement ii These securities have not been registered under the Securities Act of 1933, as amended, or any applicable state securities acts.These securities must be acquired for investment, are restricted as to transferability, and may not be transferred or sold except in conformance with the restrictions contained in Article XIII of this First Amended and Restated Certificate and Agreement of Limited Partnership and in the Subscription Agreement and Annex A, Exhibit (A) to this First Amended and Restated Certificate and Agreement of Limited Partnership. FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF RESOURCE REAL ESTATE INVESTORS 6, L.P. This FIRST AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT (this “Agreement”) of RESOURCE REAL ESTATE INVESTORS 6, L.P. (the “Partnership”), a Delaware limited partnership, is entered into by and among RESOURCE CAPITAL PARTNERS, INC. (“Resource Capital”), a Delaware corporation, as the General Partner, and such other persons who may be admitted to the Partnership from time to time as Limited Partners. WHEREAS, Resource Capital and Darshan V. Patel (the “Original Limited Partner”) initially entered into a Limited Partnership Agreement with respect to the Partnership in July 2007, and they now desire to amend and restate that agreement in order to reflect certain changes to provisions of that Agreement. NOW, THEREFORE, this Agreement is entered into by the General Partner and the Limited Partners to amend and restate the Partnership’s original agreement described above. ARTICLE I DEFINITION OF TERMS 1.01.Defined Terms.Defined terms used in this Agreement shall have the meanings specified below.Certain additional defined terms are set forth elsewhere in this Agreement.Unless the context otherwise requires, the singular shall include the plural and the masculine gender shall include the feminine and neuter, and vice versa, and “Article” and “Section” references are references to the Articles and Sections of this Agreement. 1. “Accountants” means any firm of independent certified public accountants that may be engaged from time to time by the General Partner on behalf of the Partnership. 2. “Accredited Investor” means Accredited Investor, as that term is defined in Regulation D as adopted by the Securities and Exchange Commission as of the date of acceptance of the Limited Partner’s subscription.As of the date of the Private Placement Memorandum the term includes “any person who comes within any of the following categories or who the issuer reasonably believes comes within any of the following categories, at the time of the sale of the securities to that person: (i) Any bank as defined in section 3(a)(2) of the Act, or any savings and loan association or other institution as defined in section 3(a)(5)(A) of the Act whether acting in its individual or fiduciary capacity; any broker or dealer registered pursuant to section 15 of the Securities Exchange Act of 1934; any insurance company as defined in section 2(13) of the Act; any investment company registered under the Investment Company Act of 1940 or a business development company as defined in section 2(a)(48) of that Act;Small Business Investment Company licensed by the U.S. Small Business Administration under section 301(c) or (d) of the Small Business Investment Act of 1958; any plan established and maintained by a state, its political subdivisions, or any agency or instrumentality of a state or its political subdivisions for the benefit of its employees, if such plan has total assets in excess of $5,000,000; employee benefit plan within the meaning of the Employee Retirement Income Security Act of 1974 if the investment decision is made by a plan fiduciary, as defined in section 3(21) of such Act, which is either a bank, savings and loan association, insurance company, or registered investment adviser, or if the employee benefit plan has total assets in excess of $5,000,000 or, if a self-directed plan, with investment decisions made solely by persons that are accredited investors; 1 (ii) Any private business development company as defined in section 202(a)(22) of the Investment Advisors Act of 1940; (iii) Any organization described in section 501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or similar business trust, or partnership, not formed for the specific purpose of acquiring the securities offered, with total assets in excess of $5,000,000; (iv) Any director, executive officer, or general partner of the issuer of the securities being offered or sold, or any director, executive officer, or general partner of a general partner of that issuer; (v) Any natural person whose individual net worth, or joint net worth with that person’s spouse, at the time of his purchase exceeds $1,000,000; (vi) Any natural person who had anindividual income in excess of $200,000 in each of the two most recent years or joint income with that person’s spouse in excess of $300,000 in each of those years and has a reasonable expectation of reaching the same income level in the current year; (vii) Any trust, with total assets in excess of $5,000,000, not formed for the specific purpose of acquiring the securities offered, whose purchase is directed by a sophisticated person as described in §230.506(b)(2)(ii); and (viii) Any entity in which all the equity owners are accredited investors.” 3. “Acquisition Expenses” means the total of: (i) all fees and commissions paid or payable to any Person (including the General Partner and its Affiliates) with respect to the evaluation, selection and acquisition of any Real Estate Investment acquired by the Partnership, including real estate commissions, selection fees, origination fees, loan fees, nonrecurring management fees or any fee of a similar nature, however designated; and (ii) all expenses, including but not limited to third-party legal fees and expenses and in-house legal fees and expenses, which shall be charged to the Partnership at an amount the Partnership would be required to pay to non-Affiliates for comparable legal services in the same geographic location, travel and communication expenses, costs of appraisals, nonrefundable option payments on Real Estate Investments acquired, accounting fees and expenses, fees and expenses for title insurance, environmental and engineering surveys or reports, expenses related to mortgages or other debt instruments and all miscellaneous expenses related to the evaluation, selection and acquisition of Real Estate Investments, provided that the Real Estate Investments are acquired by the Partnership. Notwithstanding the foregoing, Acquisition Expenses do not include the Property Acquisition Fee, the Property Financing Fee, the Real Estate Debt Origination Fee or personnel expenses allocated to Controlling Persons of the General Partner or its Affiliates. 4. “Adjusted Capital Account Deficit” means, with respect to any Capital Account as of the end of any Fiscal Year or other Fiscal Period, the amount by which the balance in the Capital Account is less than zero.For this purpose, a Partner’s Capital Account balance shall be: (i) reduced for any items described in Treas. Reg. Section 1.704- 1(b)(2)(ii)(d)(4),(5), and (6); (ii) increased for any amount the Partner is unconditionally obligated to contribute to the Partnership no later than the end of the taxable year in which his or her Units or, in the case of a General Partner, its Partnership Interest, is liquidated (as defined in Treas. Reg. Section 1.704-1(b)(2)(ii)(g)) or, if later, within ninety (90) days after the liquidation; and 2 (iii) increased for any amount the Partner is treated as obligated to contribute to the Partnership under the penultimate sentences of Treas. Reg. Sections 1.704-2(g)(1) and 1.704-2(i)(5) (relating to minimum gain). 5. “Adjusted Capital Contribution” means the subscription price of $10.00 per Unit for a Limited Partner’s Unit(s) without deduction for the subscription discounts set forth in Section 8.02(c) for certain Limited Partners, and without deduction for Front-End Fees (whether payable by the Partnership or not), but as reduced by distributions of Distributable Cash from Capital Transactions other than distributions of Distributable Cash from Capital Transactions allocated by the Partnership to the additional 0.25% Preferred Return for Limited Partners who subscribed for Units on or before December 31, 2007. 6. “Affiliate” or “Affiliated” means, with respect to any Person: (i) any other Person directly or indirectly controlling, controlled by or under common control with such Person; (ii) any officer, director or partner of such Person; (iii) any other Person owning or controlling 10% or more of the outstanding voting securities of such Person; (iv) if such Person is an officer, director or partner, any other Person for which such Person acts in such capacity; or (v) any entity in which the General Partnerhas an ownership or other financial interest. provided, however, that this definition shall not include ownership of less than 1% in a publicly traded entity. 7. “Assign” or “Assignment” means, with respect to any Unit or any part thereof, the sale, assignment, transfer, gift or other disposition of the Unit, whether voluntarily or by operation of law, except that in the case of a bona fide pledge or other hypothecation, no Assignment shall be deemed to have occurred unless and until the secured party has released its security interest. 8. “Assignee” means any Person to whom any Unit has been Assigned, in whole or in part, in a manner permitted by Section 9. “B Note” means a subordinated interest in a first mortgage real estate loan secured, directly or indirectly, by a multifamily residential rental property. 10. “Capital Account” means the capital account maintained for each Partner under Section 8.04. 11. “Capital Contributions” means: (i) as to the General Partner, its $1,000 contribution to the capital of the Partnership, which shall reflect its Interest in the Partnership as General Partner, plus any additional amounts as may be contributed to the capital of the Partnership by the General Partner; and (ii) as to any Limited Partner, including the General Partner as a Limited Partner with respect to its Units purchased under Section 8.02(e)(i) and any additional Units purchased by the General Partner or its Affiliates under Section 8.02(e)(ii), an amount equal to $10.00 per Unit without deduction for the subscription discounts set forth in Section 8.02(c) for certain Limited Partners, and without deduction for Front-End Fees (whether payable by the Partnership or not). 3 12. “Capital Transaction” means a transaction involving the Disposition of a Real Estate Investment. 13. “Cash Flow” means gross cash revenues from a Real Estate Investment less gross cash expenditures relating to its operation and management and, in the case of a Property, less the debt service on any financing the Partnership has arranged or assumed to acquire the Property. 14. “Closing” means a closing of the sale of Units at which time subscriptions will be accepted and investors will be admitted to the Partnership as Limited Partners. 15. “Closing Date” means any date on which any Limited Partner is admitted to the Partnership, and includes the Initial Closing Date, any subsequent Closing Date and the Final Closing Date. 16. “Code” means the Internal Revenue Code of 1986, as amended, or corresponding provisions of subsequent laws. 17. “Co-Investment Agreement” means an agreement between the Partnership and any independent third-party or Affiliate of the General Partner under which they will create a new entity, such as a partnership or a limited liability company, in which each of them will acquire equity interests and, thus, indirectly participate in the joint acquisition, operation, management and eventual Disposition of a Real Estate Investment.The entity formed under the Co-Investment Agreement: (i) will own legal title to the Real Estate Investment; (ii) will be formed and registered under all applicable state laws as either a partnership or a limited liability company eligible to be treated as a partnership under the Code; and (iii) will not elect to be taxed as a corporation under the Code. 18. “Consent” means: (i) the written consent without a meeting of any Person to do the act or thing for which the consent is solicited; or (ii) the act of granting consent; as the context may require. 19. “Controlling Person” means, with respect to the General Partner or any of its Affiliates, any of the following Persons: (i) its chairmen, directors, presidents or other executive or senior officers; (ii) any holder of a 5% or greater equity interest in the General Partner or its Affiliate; or (iii) any Person having the power to direct or cause the direction of the General Partner or its Affiliate, whether through the ownership of voting securities, by contract or otherwise. 20. “Counsel” and “Counsel to the Partnership” means any law firm that may be engaged from time to time by the General Partner on behalf of the Partnership. 21. “Dealer-Manager” or “Chadwick Securities” means Chadwick Securities, Inc., an Affiliate of the General Partner, and the broker/dealer that will manage the offering and sale of the Units in all states. 4 22. “Dealer-Manager Fee” means the fee payable to Chadwick Securities, Inc. under Section 9.06(b) in an amount equal to 2% of the Gross Offering Proceeds, subject to the discounts for certain investors as set forth in Section 8.02(c). 23. “Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, as amended, and any successor thereto. 24. “Disposition” means the Sale or other disposition or refinancing of any of the Partnership's Properties or the Sale or other disposition or repayment in full to the Partnership of all outstanding principal and interest due and owing on any of the Partnership’s Real Estate Debt Investments. 25. “Distributable Cash” means the Partnership’s Gross Revenue, without deduction for depreciation, but after deducting cash funds used to pay all other fees, expenses, debt payments, capital improvements and replacements (other than cash funds withdrawn from reserves), and cash set aside in reserves as may be deemed necessary or appropriate by the General Partner.Distributable Cash includes both Distributable Cash from Operations and Distributable Cash from Capital Transactions. 26. “Distributable Cash from Capital Transactions” means the cash realized by the Partnership from Capital Transactions after: (i) retirement of all mortgage debt or other obligations of the Partnership incurred in connection with a transaction involving a Property; (ii) payment of all expenses related to a transaction (including fees and reimbursable expenses of the General Partner or its Affiliates) involving a Real Estate Investment; and (iii) establishment of such reserves as may be deemed necessary or appropriate by the General Partner involving a Real Estate Investment; together with interest realized in cash by the Partnership on any notes or other debt obligations received by the Partnership in connection with the Capital Transactions. 27. “Distributable Cash from Operations” means all cash funds of the Partnership generated by operations or otherwise, which do not constitute proceeds arising from a liquidation of the Partnership or Distributable Cash from Capital Transactions, less: (i) current fees and expenses; (ii) principal amortization and interest payments required on all mortgage loans and other liabilities of the Partnership related to the Properties, but not the Real Estate Debt Investments since the Partnership will not borrow to acquire Real Estate Debt Investments; (iii) capital improvements and replacements with respect to the Properties; and (iv) reasonable reserves for the Partnership’s activities. 28. “Escrow Account” means an interest-bearing account established and maintained by the Partnership, the General Partner and the Dealer-Manager with the Escrow Agent in accordance with the terms of the Escrow Agreement for the purpose of holding, pending the distribution thereof in accordance with the terms of this Agreement, any Subscription Funds received from Persons who are to be admitted as Limited Partners on the Initial Closing Date. 29. “Escrow Agent” means Commerce Bank/N.A. or any other United States banking institution that may be selected by the General Partner to serve in that capacity under the Escrow Agreement. 5 30. “Escrow Agreement” means the Escrow Agreement between the General Partner, the Partnership, the Dealer-Manager and the Escrow Agent, as amended and supplemented from time to time as permitted by the terms thereof, which appoints the Escrow Agent and establishes and governs the Escrow Account. 31. “European Offering” means a contemporaneous offshore offering to residents of Europe that the General Partner may sponsor, which will invest in each Real Estate Investment in which the Fund invests, pro rata based generally on their respective amounts of funds available for investment at the time each Real Estate Investment is made. 32. “Final Closing Date” means the last Closing Date on which any Limited Partner (other than a Substitute Limited Partner) shall be admitted to the Partnership, which shall be as soon as practicable following the Offering Termination Date. 33. “Fiscal Period” means any interim accounting period established by the General Partner within a Fiscal Year. 34. “Fiscal Year” means the Partnership’s annual accounting period established under Section 15.04. 35. “Front-End Fees” means fees and expenses paid by any Person for any services rendered during the Partnership’s organizational and offering or acquisition phases, including Organization and Offering Expenses (which includes the Organization Expense Allowance), Acquisition Expenses, Property Acquisition Fees, Property Financing Fees and Real Estate Debt Origination Fees payable to the General Partner and its Affiliates, and all other similar fees and expenses however designated. 36. “General Partner” means Resource Capital Partners, Inc. and its successors or permitted assigns, as General Partner of the Partnership. 37. “Gross Asset Value” means, with respect to any asset of the Partnership, the asset’s adjusted tax basis, except that: (i) the initial Gross Asset Value of any asset contributed by a Partner to the Partnership shall be the gross fair market value of the asset at the time of the contribution as determined in good faith by the General Partner; (ii) the Gross Asset Values of all Partnership assets shall be adjusted to equal their respective gross fair market values at the time specified in Treas. Reg. Section 1.704-1(b)(2)(iv)(f)(5) if the Partnership so elects; (iii) the Gross Asset Value of any Partnership asset distributed to any Partner shall be the gross fair market value of the asset on the date of distribution; (iv) to the extent not otherwise reflected in the Partners’ Capital Accounts, the Gross Asset Values of Partnership assets shall be increased (or decreased) to appropriately reflect any adjustments to the adjusted basis of the assets under Code Section 734(b) or Code Section 743(b); and (v) if on the date of contribution of an asset or a revaluation of an asset in accordance with clauses (i) through (iv), above, the adjusted tax basis of the asset differs from its fair market value, the Gross Asset Value of the asset shall thereafter be adjusted by reference to the depreciation method described in Treas. Reg. Section 1.704-1(b)(2)(iv)(g)(3). 38. “Gross Offering Proceeds” means the gross amount of Capital Contributions, before deduction of Front-End Fees (whether payable by the Partnership or not), of all Partners admitted to the Partnership. 39. “Gross Operating Cash Receipts” means gross cash receipts of the Partnership from Operations of one or more Properties. 6 40. “Gross Revenue” means gross cash receipts of the Partnership from whatever source, excluding Capital Contributions. 41. “Income” or “Loss” means, for any Fiscal Year, the Partnership’s taxable income or loss for the Fiscal Year, determined in accordance with Code Section 703(a) (for this purpose, all items of income, gain, loss or deduction required to be stated separately under Code section 703(a)(1) shall be included in taxable income or loss), with the following adjustments: (i) any income of the Partnership that is exempt from federal income tax and not otherwise taken into account in computing Income or Loss shall be applied to increase the taxable income or reduce the loss; (ii) any expenditure of the Partnership described in Code Section 705(a)(2)(B), or treated as such pursuant to Treas. Reg. Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in computing Income and Loss, shall be applied to reduce the taxable income or increase the loss; (iii) gain or loss resulting from a taxable disposition of any asset of the Partnership shall be computed by reference to the Gross Asset Value of the asset and the special depreciation calculations described in Treas. Reg. Section 1.704- 1(b)(2)(iv)(g), notwithstanding that the adjusted tax basis of the asset may differ from its Gross Asset Value; (iv) in lieu of the depreciation, amortization, and other cost recovery deductions taken into account in computing the taxable income or loss for the Fiscal Year, there shall be taken into account depreciation, amortization or other cost recovery deductions determined pursuant to the method described in Treas. Reg. Section 1.704-1(b)(2)(iv)(g)(3); and (v) any items which are specially allocated under Section 11.04(a) through (e) shall not be taken into account in computing Income or Loss. 42. “Indebtedness” means, with respect to any Person as of any date, all obligations of the Person (other than capital, surplus, deferred income taxes and, to the extent not constituting obligations, other deferred credits and reserves) that could be classified as liabilities (exclusive of accrued expenses and trade accounts payable incurred in the ordinary course of business that are not overdue or are being contested in good faith by appropriate proceedings and are not required to be classified on a balance sheet as debt) on a balance sheet prepared in accordance with generally accepted accounting principles as of that date. 43. “Initial Closing Date” means the first Closing Date for the Partnership on which Limited Partners with aggregate Subscription Funds equal to, or greater than, the Minimum Offering are admitted to the Partnership. 44. “Interest” or “Partnership Interest” means the Units owned by a Limited Partner (including the General Partner) or the percentage interest in the Partnership of 20% held by the General Partner. 45. “Investment Management Fee” means the annual investment management fee payable to the General Partner or its Affiliates under Section 9.06(g) in an amount equal to 1% of the Gross Offering Proceeds that have been, and continue to be, deployed in Real Estate Investments, subject to the General Partner’s subordination obligation under Section 9.06(g)(1). 46. “IRS” means the Internal Revenue Service or any successor agency thereto. 47. “Limited Partner” means any Person who is the owner of at least one Unit and who has been admitted to the Partnership as a Limited Partner, including the General Partner, and any Person who becomes a Substitute Limited Partner in accordance with this Agreement. 48. “Majority Interest” means Limited Partners owning more than 50% of the aggregate outstanding Units. 7 49. “Maximum Greenshoe Offering” means receipt and acceptance by both the Partnership and the European Offering, in the aggregate, of subscriptions for the number of Units, excluding the Units purchased by the General Partner under Section 8.02(e)(i), necessary for the Partnership and the European Offering, in the aggregate, to receive Gross Offering Proceeds of $35,000,000 after the discounts described in Section 8.02(c), on or before the Final Closing Date. 50. “Maximum Offering” means receipt and acceptance by both the Partnership and the European Offering, in the aggregate, of subscriptions for the number of Units, excluding the Units purchased by the General Partner under Section 8.02(e)(i), necessary for the Partnership and the European Offering, in the aggregate, to receive Gross Offering Proceeds of $30,000,000 after the discounts described in Section 8.02(c), on or before the Final Closing Date. 51. “Mezzanine Debt Instrument” means any type of interest in a real estate mortgage or other debt instrument that is senior to the borrower’s equity position in a multifamily residential rental property, but is subordinated to other third-party financing, and is secured by pledges of a portion or all of the ownership interests in the entity or entities that directly own the multifamily residential rental property.Mezzanine Debt Instruments also may include Preferred Equity Interests, such as an interest in any appreciation in value of the underlying property or any increases in net operating income from the underlying property while the Preferred Equity Interest is held by the Partnership. 52. “Minimum Offering” means receipt and acceptance by the Partnership of subscriptions for not less than 100,000 Units and $1,000,000, excluding subscriptions in the European Offering, subscriptions by the General Partner and its Affiliates and the discounts for certain investors set forth in Section 8.02(c). 53. “Net Offering Proceeds” means Gross Offering Proceeds minus Organization and Offering Expenses (including the Organization Expense Allowance) and reduced by the discounts for certain investors set forth in Section 8.02(c). 54. “Notice” means a writing containing the information required by this Agreement to be communicated to any Person, personally delivered to the Person or sent by registered, certified or regular mail, postage prepaid, or by confirmed telefax, to the Person at the last known address of the Person. 55. “Offering” means the offering of Units pursuant to the Private Placement Memorandum. 56. “Offering Termination Date” means the earlier of the date on which (i) either the Maximum Offering or, in the General Partner’s sole discretion, the Maximum Greenshoe Offering, has been sold; or (ii) March 31, 2008, which may be extended from time to time, in the discretion of the General Partner and without notice to the Limited Partners, up to September 30, 2008. 57. “Operations” means all operations and activities of the Partnership other than Capital Transactions, including without limitation, investing the Net Offering Proceeds. 58. “Organization and Offering Expenses” means all costs and expenses incurred in connection with organizing the Offering and selling the Units including, without limitation: (i) total underwriting and brokerage discounts and commissions (including fees of the underwriters’ attorneys); (ii) expenses for printing, engraving, mailing, salaries of employees while engaged in sales activities, charges of transfer agents, registrars, trustees, escrow holders, depositaries, engineers and other experts; (iii) expenses of qualification of the sale of the securities under federal and state law, including taxes and fees, accountants’ and attorneys’ fees; and 8 (iv) other front-end fees. 59. “Organization Expenses” means all costs of organizing the Offering including, but not limited to: (i) expenses for printing, engraving, mailing, salaries of employees while engaged in sales activities, charges of transfer agents, registrars, trustees, escrow holders, depositaries, engineers and other experts; (ii) expenses of qualification of the sale of the securities under federal and state law, including taxes and fees, accountants’ and attorneys’ fees; and (iii) other front-end fees, including, but not limited to escrow, financial, advisory, and structuring costs. 60. “Organization Expense Allowance” means the nonaccountable Organization Expense Allowance payable to the General Partner or its Affiliates under Section 9.06(c). 61. “Partner” means the General Partner or any Limited Partner. 62. “Partnership” means Resource Real Estate Investors 6, L.P. 63. “Partnership Loan” means any loan made to the Partnership by the General Partner or any of its Affiliates in accordance with Section 9.04(b). 64. “Partnership Minimum Gain” has the meaning specified in Treas. Reg. Sections 1.704-2(b)(2) and (d), and includes any additional amount that is treated as Partnership Minimum Gain under Treas. Reg. Section 1.704- 2(j)(1)(iii). 65. “Partner Nonrecourse Debt” means any Partnership nonrecourse liability for which any Partner bears the economic risk of loss within the meaning of Treas. Reg. Section 1.704-2(b)(4). 66. “Partner Nonrecourse Debt Minimum Gain” has the meaning specified in Treas. Reg. Section 1.704-2(i)(3), and includes any additional amount that is treated as Partner Nonrecourse Debt Minimum Gain under Treas. Reg. Section 1.704-2(j)(1)(iii). 67. “Partner Nonrecourse Deductions” shall consist of those deductions, and shall be in those amounts, specified in Treas. Reg. Sections 1.704-2(i)(2) and (j). 68. “Partnership Nonrecourse Deductions” means Partnership losses, deductions and Code Section 705(a)(2)(B) expenditures in an amount computed under Treas. Reg. Sections 1.704-2(c) and (j)(iii). 69. “Person” means any natural person, partnership, trust, limited liability company, corporation, association or other legal entity. 70. “Preferred Equity Interest” means an interest with equity-based features acquired by the Partnership as part of a Real Estate Investment, such as the payment to the Partnership of a percentage of gross revenues, a portion of any appreciation in the value of, or a portion of any increase in net operating income of, a Property or a multifamily residential rental property securing, directly or indirectly, a Real Estate Debt Investment, during the period the Partnership holds its interest, and any other similar types of equity-based interests the Partnership may acquire. 71. “Preferred Return” means, as to any Limited Partner, an annual cumulative noncompounded return on the Limited Partner’s Adjusted Capital Contribution (without reduction for any distribution made or to be made to the Limited Partner on the date of calculation) of: 9 (i) 8.25% if the Limited Partner subscribed for Units in the Partnership on or before December 31, 2007; or (ii) 8.00% if the Limited Partner subscribed for Units in the Partnership after December 31, 2007; (the “Preferred Return”), to the extent any Limited Partner has not already received his Preferred Return through previous distributions, calculated from the date the Limited Partner’s Subscription Funds are deposited in the Escrow Account in the case of Limited Partners admitted to the Partnership on the Initial Closing Date; or in all other cases, the date the Limited Partner is admitted to the Partnership as a Limited Partner. 72. “Private Placement Memorandum” means the private placement memorandum dated October 1, 2007 with respect to the offer and sale of the Units, as supplemented or amended. 73. “Program” means a limited or general partnership, joint venture, limited liability company, unincorporated association or similar unincorporated organization formed and operated for the primary purpose of investing in, and realizing profits from, the operation of, or gain from the sale of, an interest in multifamily residential rental real estate properties or other Real Estate Investments. 74. “Properties” or “Property” means multifamily residential rental real estate properties, including properties that also have incidental commercial uses other than use as multifamily residential rental housing, provided that theanticipated rental income from commercial uses of a Property other than use as multifamily residential rental housing does not exceed 10% of thetotal anticipated rental income from the Property, interests in such properties, interests in entities that own such properties or Preferred Equity Interests in such properties, and all personal property associated with such properties, that are owned beneficially or of record by the Partnership, other than Real Estate Debt Investments. 75. “Property Acquisition Fee” means the fee payable to the General Partner or its Affiliates under Section 9.06(d) in an amount equal to 1.75% of the Purchase Price of each Property. 76. “Property Financing Fee” means the fee payable to the General Partner or its Affiliates under Section 9.06(e) in an amount equal to 1.75% of the face amount of any financing obtained or assumed by the Partnership in connection with the acquisition of the Properties, or in an amount equal to 0.5% of the face value of any refinancing of the Properties. 77. “Purchase Price” means, with respect to any Real Estate Investment, the price paid by, or on behalf of, the Partnership for, or in connection with, the purchase or acquisition of the Real Estate Investment, excluding Acquisition Expenses.With respect to the Properties, but not the Real Estate Debt Investments, “Purchase Price” also includes the amount of any reserves established by the Partnership when the Property is acquired for future capital expenditures related to capital improvements or replacements to the Property, the amount of any related financing and all liens and encumbrances on the Property, and defeasance fees. 78. “Real Estate Debt Investments” means any type of interest in real estate mortgages or other debt instruments that are owned beneficially or of record by the Partnership and are secured by multifamily residential rental properties or interests in entities that directly own such properties.Multifamily residential rental properties used as security, directly or indirectly, for Real Estate Debt Investments, may include properties that have incidental commercial uses other than rental dwelling units, provided that the total anticipated rental income from the commercial uses of the property, other than use as rental dwelling units, does not exceed 20% of total anticipated rental income from the property.The General Partner anticipates that the Partnership’s Real Estate Debt Investments will be primarily composed of Mezzanine Debt Instruments and B Notes, but may include whole loans. 79. “Real Estate Debt Origination Fee” means the fee payable to the General Partner or its Affiliates under Section 9.06(h) in an amount equal to 5% of the Purchase Price of the Partnership’s Real Estate Debt Investments. 10 80. “Real Estate Investment” means both Properties and Real Estate Debt Investments. 81. “Real Estate Management Fee” means the fees payable to Resource Real Estate Management, LLC, an Affiliate of the General Partner, or its Affiliates, under Section 9.06(f) in an amount equal to: (i) 5% of the Partnership’s Gross Operating Cash Receipts from each Property; and (ii) 0.167% per month (2% per annum) of the Gross Offering Proceeds that have been, and continue to be, deployed in Real Estate Debt Investments. 82. “Registry” means a list, in alphabetical order by name, setting forth the name, address and business or home telephone number of, and the number of Units held by, each Partner. 83. “Roll-Up” means any transaction involving the acquisition, merger, conversion or consolidation, directly or indirectly, of the Partnership with, and the issuance of securities of, a Roll-Up Entity.The term “Roll-Up” does not include: (i) a transaction involving securities of the Partnership if they have been listed on a national securities exchange or traded through the NASDAQ Stock Market (National Market System) for at least twelve (12) months; or (ii) a transaction involving only the conversion of the Partnership to corporate, trust or association form if, as a consequence of the transaction, there will be no significant adverse change to the Limited Partners in: (a) the Limited Partners’ voting rights; (b) the term of existence of the Partnership; (c) the compensation of the General Partner or its Affiliates from the Partnership; (d) the Partnership’s investment objectives; or (e) the income taxation of the Partnership or the Limited Partners. 84. “Roll-Up Entity” means any partnership, corporation, trust, or other entity that is created by, or surviving after, the successful completion of a proposed Roll-Up transaction. 85. “Sale” means the sale, exchange, foreclosure, condemnation, taking, or other Disposition of a Real Estate Investment. 86. “Sales Commissions” means all underwriting and brokerage discounts and commissions incurred in the sale of Units payable to the Dealer-Manager, but excluding the following: (i) the 0.5% nonaccountable due diligence fee; (ii) the 0.5% nonaccountable marketing expense fee; and (iii) the 2% Dealer-Manager Fee. 87. “Selling Agents” means those broker/dealers selected by the Dealer-Manager that will participate in the offer and sale of the Units. 88. “Subscription Agreement” means an execution and subscription instrument in the form included as Exhibit (B) to the Private Placement Memorandum, which is incorporated in this Agreement by reference. 11 89. “Subscription Funds” means the funds paid in cash by the Limited Partners (including the General Partner) to the Partnership for the purchase of their respective Units. 90. “Substitute General Partner” means any Assignee of, or successor to, the General Partner admitted to the Partnership in accordance with Article XII. 91. “Substitute Limited Partner” means any Assignee of Units who is admitted to the Partnership as a Limited Partner under Section 13.03. 92. “Tenant-in-Common Interest” means an undivided, direct equity co-ownership tenant-in common interest in a Property, subject to certain agreements which define and limit the rights, powers, liabilities and obligations of all of the owners of Tenant-in-Common Interests in the Property, including the Partnership, and may include master lease agreements with the General Partner or its Affiliates. 93. “Treasury Regulation” or “Treas. Reg.” means final or temporary regulations issued by the United States Treasury Department under the Code. 94. “Unit” means an Interest, or portion thereof, purchased by Limited Partners (including the General Partner) in the Partnership under Section 8.02, including any and all rights to profits, losses, income, gain, credits, deductions, cash distributions or returns of capital or other attributes of the Units. ARTICLE II FORMATION 2.01.Formation of Partnership.The General Partner and the Original Limited Partner have previously entered into a limited partnership agreement under the Delaware Act, which they hereby amend and restate in its entirety and agree that this Agreement shall govern the rights and liabilities of the Partners except as otherwise expressly provided in this Agreement. ARTICLE III NAME 3.01.Name.The business of the Partnership shall be conducted under the name “Resource Real Estate Investors 6, L.P.” or any other name as the General Partner may subsequently designate in writing to the Limited Partners. ARTICLE IV PLACES OF BUSINESS 4.01.Registered Agent and Office.The address of the Partnership’s registered office in the State of Delaware is 110 S. Poplar Street, Suite 101, Wilmington, Delaware 19801.The name and address of the Partnership’s registered agent for service of process in the State of Delaware is Andrew Lubin, 110 S. Poplar
